Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Steiner et al. (4,890,549) shows a food handling device (see Figs. 1-9) having a substantially planar top surface and a bottom surface, the scoop defining a leading edge, a trailing edge, a proximate edge, and a distal edge, a proximate handle portion (18) located along the trailing edge, the proximate handle portion forming a first cavity, a distal handle portion (16) located along the trailing edge, and a gap (See Figs. 1 and 4) is formed between the proximate handle portion and the distal handle portion, but does not specifically teach or suggest the structural limitations of “the substantially planar top surface includes a first grooved hinge that extends from the leading edge to the trailing edge; the proximate handle portion located along the trailing edge, the proximate handle portion extending inward from a first raised edge adjacent to the proximate edge; the distal handle portion extending inward from a second raised edge adjacent to the distal edge, the flexible handle wrap forming a layer extending from the trailing edge of the substantially planar top surface to the trailing edge of the bottom surface thereby enclosing at least a portion of the proximate handle, the distal handle, and the gap.” 

The following references as listed in PTO-892 disclose at least a structural element, but fail to teach or suggest the entire structural limitations as recited in claims 1, 9, and 11. 
Hines (57,649) shows a scoop with a handle. 
Roberts (D519,794) and Roberts (US 2004/0104587) display a handheld scoop having a planar surface, a handle portion with a cavity. 
Bertke (D472,112) shows a food scoop.

Klaus (1,704,329) and Kellogg (2,613,977) show a scraper and a food lifter.
Pourounidis (D599,628) and Leonard (1,375,399) show a scoop.
Jenkins et al. (4,088,360) discloses a kitchen utensil. 
McMath (4,245,411) shows a snow scoop. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PAUL T CHIN/Primary Examiner, Art Unit 3652